   USDC IN/ND case 1:17-cv-00514-HAB document 23 filed 01/24/19 page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

EMERSON ROYSE,                                          )   CAUSE NO. 1:17-cv-00514-TLS-SLC
                                                        )
                        Plaintiff,                      )
                                                        )
        v.                                              )
                                                        )
WAL-MART STORES EAST, LP,                               )
                                                        )
                        Defendant.                      )

      DEFENDANT WAL-MART STORES EAST, LP’S MOTION FOR SUMMARY
                            JUDGMENT

        Defendant, Wal-Mart Stores East, LP (“Walmart”), by counsel and pursuant to Fed. R. Civ.

P. 56, requests that the Court enter summary judgment in its favor and against plaintiff because

there is no genuine issue of material fact and it is entitled to judgment as a matter of law.

        Contemporaneously with this motion, defendant files a brief with exhibits in support.

                                                   Respectfully submitted,

                                                   FROST BROWN TODD LLC

                                                   By: /s/ Thomas L. Davis
                                                       Thomas L. Davis, #4423-49
                                                       Attorneys for Defendant
   USDC IN/ND case 1:17-cv-00514-HAB document 23 filed 01/24/19 page 2 of 2


                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of January, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to the following parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system:

Darron S. Stewart
David W. Stewart
Stephen W. Thompson
STEWART & STEWART
931 South Rangeline Road
Carmel, IN 46032




                                                     /s/ Thomas L. Davis
                                                     Thomas L. Davis

FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
P.O. Box 44961
Indianapolis, IN 46244-0961
Phone: (317) 237-3800
Fax: (317) 237-3900
tdavis@fbtlaw.com




LR08000.0654887 4839-9348-2114v1




                                                 2
